DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber et al. (US 2003/0218333 A1).
Regarding claim 1, Barber discloses a tube-member-forming method comprising, in the following order: inserting a bar-shaped coil unit (46a, 62; Fig. 7) having an electromagnetic-forming coil portion (46a; Fig. 7) into a tube member (24) from a distal part of the coil unit; positioning the electromagnetic-forming coil portion (46a) at a forming position of the tube member (24); connecting (pg. 5, [0058]) a coil-side terminal (46a1, 46a2; Fig. 17A) and a power-side terminal (126, 128; pg. 6, [0061]) to each other, the coil-side terminal (46a1, 46a2) being provided in a proximal part of the coil unit and being electrically continuous with the electromagnetic-forming coil portion (46a), the power- side terminal (126, 128) being provided at an end of a power cable (114) extending from a power source (68); electromagnetically (pg. 5, [0056], lines 10-23) forming the tube member (24) by supplying a current from the power source (68) to the electromagnetic-forming coil 
Regarding claim 2, Barber discloses wherein the coil-side terminal (46a1, 46a2) and the power-side terminal (126, 128) each have a plate shape (see Fig. 17A), and the connecting (pg. 5, [0058], lines 7-17) is performed by stacking the coil-side terminal and the power-side terminal one on top of the other to be fixed depending on the orientation shown in Fig. 17A.
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference listed on the attached PTO-892 is cited to show electromagnetic forming apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        



February 12, 2021